                               UNITED STATES DISTRICT COURT                      Priority
                              CENTRAL DISTRICT OF CALIFORNIA                     Send
                                                                                 Enter
                                                                                 Closed
                                   CIVIL MINUTES - GENERAL                       JS-5/JS-6
                                                                                 Scan Only



CASE NO.: CV 18-08220 SJO (E)                            DATE: January 9, 2019
TITLE:         Victor Cortes Arrellano et al v. XPO Logistics Port Services, LLC et al

========================================================================
PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

Victor Paul Cruz                                      Not Present
Courtroom Clerk                                       Court Reporter

COUNSEL PRESENT FOR PLAINTIFF:                        COUNSEL PRESENT FOR DEFENDANT:

Not Present                                           Not Present

========================================================================
PROCEEDINGS (in chambers): ORDER DENYING PLAINTIFFS' MOTION TO REMAND
[Docket No. 18]

This matter is before the Court on Plaintiffs Victor Cortes Arrellano, Reynaldo Gomez Acosta, and
Servando Avila Luciano's ("Plaintiffs") Second Notice of Motion and Motion to Remand ("Motion"),
filed October 12, 2018.1 Defendants XPO Logistics Port Services, LLC, XPO Logistics Cartage,
LLC, and XPO Logistics, Inc. (collectively, "Defendants") filed an Opposition on November 5,
2018, to which Plaintiffs filed a Reply on November 12, 2018. The Court found this matter
suitable for disposition without oral argument and vacated the hearing set for December 3, 2018.
See Fed. R. Civ. P. 78(b). For the reasons discussed below, the motion is DENIEDNovember 19,
2018.

I.       FACTUAL & PROCEDURAL BACKGROUND

Plaintiffs are current and former truck drivers for Defendants, suing on their own behalf and on
behalf of a class of allegedly similarly situated truck drivers who performed services for
Defendants between August 14, 2006 and August 14, 2010. (Notice of Removal, Ex. A, Second
Amended Compl. ("SAC") ¶¶ 8, 14, ECF No. 1-1.) Plaintiffs initiated this putative class action in
the Superior Court for the County of Los Angeles on March 28, 2017, alleging causes of action
for (1) misclassification, (2) unlawful deductions, (3) unpaid minimum wages, (4) waiting time
penalties, (5) failure to pay wages owed every pay period, (6) meal period violations, (7) rest



     1
       The Court notes that Plaintiffs violated Local Rule 7-3, which requires parties to meet and
     confer with each other at least seven (7) days prior to the filing of any motion. The Court
     cautions that Plaintiffs' non-compliance with Local Rule 7-3 is sufficient grounds to deny
     its Motion. (Initial Standing Order of Judge S. James Otero ¶ 23(a).) Notwithstanding this
     defect, the Court exercises its discretion and accepts the Motion. See, e.g.,
     Prince-Weithorn v. GMAC Mortg., LLC, No. CV 11-00816 SJO, 2011 WL 11651984, at *1
     n.1 (C.D. Cal. May 5, 2011).
                                             Page 1 of    7
                             UNITED STATES DISTRICT COURT                      Priority
                            CENTRAL DISTRICT OF CALIFORNIA                     Send
                                                                               Enter
                                                                               Closed
                                  CIVIL MINUTES - GENERAL                      JS-5/JS-6
                                                                               Scan Only



CASE NO.: CV 18-08220 SJO (E)                          DATE: January 9, 2019



period violations, (8) failure to provide itemized wage statements, (9) unfair competition, and (10)
civil penalties under the Private Attorney General Act. (See generally SAC.)

In their initial complaint, Plaintiffs named XPO Port Services Inc., a California company, as the
defendant. (Notice of Removal, Ex. D, ECF No. 1-6.) On June 30, 2017, XPO Port Services, Inc.
merged with Defendant XPO Logistics Port Services, LLC, a Delaware corporation. (Mot., Ex. A
"Certificate of Merger", ECF No. 18-1.) XPO Logistics Port Services, LLC was the surviving entity.
(See Certificate of Merger.)

On February 21, 2018, the original named plaintiffs settled their claims with XPO Logistics Port
Services, LLC. (Mot. 2.) On May 22, 2018, Plaintiffs moved to amend the complaint to remove
the original named plaintiffs and substitute Reynaldo Gomez Acosta ("Acosta") and Servando
Avila Luciano ("Luciano") as the new representative Plaintiffs. (Mot. 2; Decl. of Mary Dollarhide
re Notice of Removal ("Dollarhide Decl.") ¶ 3, ECF No. 4.) Around this time, Plaintiffs were
informed that Plaintiffs Acosta and Luciano had contracted as truck drivers with a different
entity—XPO Cartage, Inc.—but never with Defendant XPO Logistics Port Services, LLC, or its
predecessor entity, XPO Port Services, Inc. (Dollarhide Decl. ¶ 4.)

Plaintiffs subsequently filed "Doe" amendments adding XPO Logistics Cartage, LLC—the
successor entity to XPO Cartage, Inc.—and XPO Logistics, Inc. as defendants in the action.
(Dollarhide Decl. ¶ 4.) Defendant XPO Logistics Cartage, LLC is a Delaware company with its
principal place of business in Ohio. (Decl. of Riina Tohvert re Notice of Removal ("Tohvert Decl.")
¶ 3, ECF No. 5.) Defendant XPO Logistics, Inc. is incorporated in Delaware and has its principal
place of business in Connecticut. (Tohvert Decl. ¶ 4.)

Plaintiffs filed a Second Amended Complaint ("SAC") on August 13, 2018. (Mot. 3; see also
SAC.) Defendants XPO Logistics Cartage, LLC and XPO Logistics, Inc. were served with the SAC
on August 22, 2018. (Notice of Removal, Exs. F-G, ECF Nos. 1-8, 1-9.) On September 20, 2018,
Defendants filed an answer to the SAC. On September 21, 2018, Defendants removed the action
to this Court under the Class Action Fairness Act ("CAFA"). (Notice of Removal, ECF No. 1.)
Plaintiffs now move to remand the case back to state court. (Mot., ECF No. 18.)

III.   LEGAL STANDARD

Any civil action over which the district courts of the United States have original jurisdiction may
be removed to the district court of the United States for the district where such action is pending.
28 U.S.C. § 1441(a). A defendant seeking to remove a case to federal court must file a notice
of removal containing a "short and plain statement of the grounds for removal." 28 U.S.C. §
1446(a). Under the Class Action Fairness Act ("CAFA"), district courts have original jurisdiction
of "any civil action in which the matter in controversy exceeds the sum or value of $5,000,000,
exclusive of interest and costs, and is a class action in which any member of a class of plaintiffs
is a citizen of a State different from any defendant." 28 U.S.C.A. § 1332(d)(2)(A) (West). There

                                           Page 2 of    7
                             UNITED STATES DISTRICT COURT                      Priority
                            CENTRAL DISTRICT OF CALIFORNIA                     Send
                                                                               Enter
                                                                               Closed
                                  CIVIL MINUTES - GENERAL                      JS-5/JS-6
                                                                               Scan Only



CASE NO.: CV 18-08220 SJO (E)                          DATE: January 9, 2019



is no anti-removal presumption in cases invoking CAFA, "which Congress enacted to facilitate
adjudication of certain class actions in federal court." Dart Cherokee Basin Operating Co., LLC
v. Owens, 135 S. Ct. 547, 554 (2014).

IV.    DISCUSSION

In the instant Motion, Plaintiffs contend that the action should be remanded because (1) there is
no diversity because the out-of-state Defendants are "fraudulent shell defendants," (2) Defendants
have failed to demonstrate that the amount in controversy satisfies statutory requirements, and
(3) removal was improper because not all Defendants consented to removal. (Mot. 2.) The Court
discusses each argument in turn. For the reasons discussed below, the Court concludes that
CAFA's removal requirements are met and DENIES Plaintiffs' Motion to Remand.

       A.     Diversity of Citizenship

Under CAFA, a defendant may remove a "class action in which any member of a class of plaintiffs
is a citizen of a State different from any defendant." 28 U.S.C.A. § 1332(d)(2)(A). For purposes
of diversity, natural persons are citizens of their state of domicile. Kanter v. Warner-Lambert Co.,
265 F.3d 853, 857 (9th Cir. 2001). Corporations are citizens of the state in which they are
incorporated, and the state in which they have their principal places of business. See 28 U.S.C.A.
§ 1332(c)(1). In the instant action, as it was initially pled, there was no diversity of citizenship
between the parties. Plaintiffs were, at all relevant times, California citizens. (SAC ¶ 8.) XPO
Port Services, Inc., the defendant named in the initial complaint, was a California corporation and
therefore a California citizen. (Decl. of Alvin M. Gomez in Supp. of Mot. to Remand ("Gomez
Decl."), Ex. A, ECF No.18-1.) Thus, the case—as stated by the initial complaint—was not
removable.

However, an action that was not initially removable may become removable by amendments to
the complaint or other voluntary actions by the Plaintiff that create diversity, in which case "a
notice of removal may be filed within 30 days after receipt by the defendant, through service or
otherwise, of a copy of an amended pleading, motion, order or other paper from which it may first
be ascertained that the case is one which is or has become removable." 28 U.S.C.A. § 1446(b)(3).
 The instant action became removable when Plaintiffs filed their SAC and added XPO Logistics
Cartage LLC and XPO Logistics, Inc., both of which are incorporated and have their principal
places of business in other states, making them non-California citizens. (Notice of Removal
¶¶ 14-15.) Accordingly, Defendants removed the action, noting that "[t]he addition of new
defendants who are diverse from plaintiffs open[ed] up a new window for removal under 28
U.S.C. § 1446(b) and the Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d)." (Notice of
Removal ¶ 1.)

Plaintiffs nevertheless argue that the instant action must be remanded because "the original
defendant in this case was a California corporation at the time of the filing of the complaint" and

                                           Page 3 of    7
                              UNITED STATES DISTRICT COURT                      Priority
                             CENTRAL DISTRICT OF CALIFORNIA                     Send
                                                                                Enter
                                                                                Closed
                                  CIVIL MINUTES - GENERAL                       JS-5/JS-6
                                                                                Scan Only



CASE NO.: CV 18-08220 SJO (E)                           DATE: January 9, 2019



"complete diversity does not exist." (Mot. 2.) However, as Plaintiffs themselves point out,
"jurisdictional facts are assessed on the basis of Plaintiff's Complaint at the time of removal."
(Mot. 5). See 28 U.S.C. § 1446(b)(3); see also Goel v. Coal. Am. Holding Co. Inc, No. CV 11-2349
GAF (EX), 2011 WL 13128299, at *5 (C.D. Cal. May 19, 2011) ("A court must look to the
'operative complaint at the time of removal' to determine whether it has removal jurisdiction.")
Here, the operative complaint at the time of removal was Plaintiffs' Second Amended Complaint,
which named two new, non-California citizens as Defendants, thus creating diversity of citizenship.
(See generally Notice of Removal.) CAFA requires only minimal—not complete—diversity. See
Serrano v. 180 Connect, Inc., 478 F.3d 1018, 1021 (9th Cir. 2007). Accordingly, a diverse
defendant may remove "without regard to whether any defendant is a citizen of the State in which
the action is brought." 28 U.S.C.A. § 1453(b); see also Abrego Abrego v. The Dow Chem. Co.,
443 F.3d 676, 681-82 (9th Cir. 2006). Thus, even if the original Defendant had been a California
citizen at the time of removal, the newly added Defendants could have removed on the basis of
their citizenship alone—XPO Logistics Cartage LLC as a citizen of Delaware and Ohio, and XPO
Logistics, Inc. as a citizen of Delaware and Connecticut.

Plaintiffs also contend that the out-of-state Defendants are "sham defendants" whose citizenship
"must be disregarded for purposes of determining diversity." (Mot. 5.) Specifically, Plaintiffs
assert that "Defendants merged their California company into out-of-state companies to avoid
lawsuits in California state courts." (Mot. 1.) Plaintiffs are correct that after a merger, only the
citizenship of the surviving corporation is considered for purposes of determining diversity
jurisdiction. See Meadows v. Bicrodyne Corp., 785 F.2d 670, 672 (9th Cir. 1986); see also Cal.
Corp. Code § 1107(a). Accordingly, the June 2017 merger of XPO Port Services, Inc. into XPO
Logistics Port Services, LLC resulted in a change of citizenship for the original named Defendant.
(Gomez Decl., Ex. A.) Because the Delaware entity—XPO Logistics Port Services, LLC—was the
surviving corporation, the original Defendant is now a Delaware citizen for purposes of
determining diversity. (Gomez Decl., Ex. A.) However, to the extent Plaintiffs are suggesting that
Defendants merged the California corporation into the Delaware entity to remove the case to
federal court, the Court finds Plaintiffs' argument unavailing. Even if Defendants had effectuated
the merger with the intent of creating diversity of citizenship, they could not have based this
removal on the original Defendant's change in citizenship. Defendants removed the action more
than a year after the merger–-well beyond the 30-day timeframe that might have been available
for removal based on the original Defendant's change in citizenship. (Mot. 1.) The timing of the
removal evidences that the action was removed on the basis of XPO Logistics Cartage, LLC and
XPO Logistics, Inc.'s citizenship, not that of the merged entity. (See generally Notice of Removal.)
Accordingly, the Court agrees with Defendants' assertion that they were "in no way relying on the
citizenship of XPO Logistics Port Services, LLC in the Notice of Removal." (Opp'n 8.)

As part of their argument that the non-California Defendants are "sham defendants," Plaintiffs also
assert that the Defendants were fraudulently joined. (Mot. 5-6.) Joinder is fraudulent if a plaintiff
joins a non-diverse defendant in order to prevent removal, but fails to state a cause of action
against the defendant, and "the failure is obvious according to the settled rules of the state."

                                            Page 4 of    7
                             UNITED STATES DISTRICT COURT                     Priority
                            CENTRAL DISTRICT OF CALIFORNIA                    Send
                                                                              Enter
                                                                              Closed
                                  CIVIL MINUTES - GENERAL                     JS-5/JS-6
                                                                              Scan Only



CASE NO.: CV 18-08220 SJO (E)                          DATE: January 9, 2019


McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987). Defendants argue—and the
Court agrees—that the doctrine of fraudulent joinder "has no application here, where Plaintiffs
themselves insisted that they be granted leave to join two diverse entities as defendants in their
lawsuit." (Opp'n 9.) XPO Logistics Cartage LLC and XPO Logistics, Inc. were not added by the
defense to fraudulently create diversity—they were added by Plaintiffs because the putative
class representatives contracted with them and not with the original named Defendant or its
successor. (Dollarhide Decl. ¶ 4.) Their joinder, therefore, was not fraudulent.

In light of all of the above, the Court finds that CAFA's minimal diversity requirements have been
met.

       B.     Consent to Removal

The Court next addresses Plaintiffs' contention that removal was improper because not all served
Defendants consented to removal. (Mot. 9.) Citing Section 1446(b)(2), which provides that "all
defendants who have been properly joined and served must join in or consent to the removal of
the action," Plaintiffs argue that removal was "procedurally defective" because the other
Defendants did not join or consent to removal. (Mot. 10.) In support of this contention, Plaintiffs
point to the fact that the Notice of Removal "does not indicate that any of the additional
defendants join in the removal." (Mot. 10.) However, this argument is without merit. As
Defendants point out, XPO Logistics Cartage, LLC and XPO Logistics, Inc. joined in the removal,
and XPO Logistics Port Services, LLC consented to removal: "This Notice of Removal is filed by
Defendants XPO Logistics Cartage, LLC and XPO Logistics, Inc. Defendant XPO Logistics Port
Services, LLC, by and through its undersigned counsel, consents to the removal." (Opp'n 14;
Notice of Removal ¶ 49.) Moreover, removal of class actions under CAFA is governed by Section
1453, which provides that a qualifying class action "may be removed by any defendant without
the consent of all defendants." 28 U.S.C.A. § 1453(b). Thus, Defendants were entitled to
remove the action to federal court irrespective of the other Defendants' joinder or consent.

       C.     Amount in Controversy

Finally, the Court addresses Plaintiffs' contention that Defendants have failed to demonstrate by
a preponderance of the evidence that the amount in controversy meets the statutory
requirements. (Mot. 6.) In removing to federal court, the defendant must include "a plausible
allegation that the amount in controversy exceeds the jurisdictional threshold." Ibarra v. Manheim
Investments, Inc., 775 F.3d 1193, 1195 (9th Cir. 2015). When the defendant's AIC allegation is
not contested, it should be accepted. See Dart Cherokee, 135 S. Ct. at 553. However, when the
amount in controversy is contested, the defendant bears the burden of "show[ing] by a
preponderance of the evidence that the aggregate amount in controversy exceeds $5 million."
Ibarra, 775 F.3d at 1197. Under this standard, the defendant must provide evidence establishing
that it is "more likely than not" that the requirement is met. Sanchez v. Monumental Life Ins. Co.,
102 F.3d 398, 404 (9th Cir. 1996). The defendant may submit evidence outside the complaint,

                                           Page 5 of    7
                             UNITED STATES DISTRICT COURT                      Priority
                            CENTRAL DISTRICT OF CALIFORNIA                     Send
                                                                               Enter
                                                                               Closed
                                  CIVIL MINUTES - GENERAL                      JS-5/JS-6
                                                                               Scan Only



CASE NO.: CV 18-08220 SJO (E)                          DATE: January 9, 2019


including affidavits or declarations, or other "summary-judgment-type evidence relevant to the
amount in controversy at the time of removal. Ibarra, 775 F.3d at 1197. The damages assessment
may also incorporate "a chain of reasoning that includes assumptions." Id. at 1199. However,
"those assumptions cannot be pulled from thin air but need some reasonable ground underlying
them." Id.

In the instant action, the amount in controversy is not facially apparent from the SAC. (See
generally SAC.) Defendants contend in their Notice of Removal that the amount exceeds $5
million whereas Plaintiffs argue that Defendants have failed to demonstrate that the amount in
controversy by a preponderance of the evidence. (Notice of Removal ¶ 19; Opp'n 6-8.)
Specifically, Plaintiffs contend that Defendants' amount in controversy calculation fails to address
"mitigation of damages by factors such as new employment or unemployment benefits." (Mot.
7.) However, this particular argument is inapposite in the present situation. As Defendants
correctly observe, any damages resulting from Plaintiffs' being underpaid while working for
Defendants "could not be mitigated by new employment or unemployment benefits." (Opp'n 13.)
Plaintiffs also contend that Defendants' amount in controversy calculation relies on "speculation
and conjecture that these Plaintiffs were without work for almost two and a half years." (Mot. 7.)
Defendants assert that they made "no such assumption," and did not attribute any damages to
"class members being out of work for any time at all, much less the seemingly random figure of
'two and a half years.'" (Opp'n 13.) According to Defendants, "Plaintiffs' argument on this point
appears to have been imported whole-cloth from an unrelated wrongful termination case and has
no bearing on this case"; the Court is inclined to agree. (Opp'n 13.)

Reviewing the allegations in the SAC, it is readily apparent that the amount in controversy
requirement is met. Plaintiffs contend that "the total number of Class Members is, at least, in the
hundreds, if not thousands of individuals." (SAC ¶ 18(a).) Even assuming that the class is on the
lowest end of that range—a mere 200—the historical and statutorily-required damages for the
causes of action alleged are sufficient to meet the CAFA requirements. For instance, the
minimum statutory penalty for willfully misclassifying employees as contractors, only one of
Plaintiffs' numerous causes of action, is $10,000 per instance, totaling at least $2,000,000. Cal.
Labor Code § 226.8(c). In addition, Plaintiffs request compensation for unlawful deductions and
unreimbursed business expenses, which the Department of Labor Standards Enforcement
recently determined to average more than $70,000 per plaintiff in a facially analogous action
against Defendant XPO Cartage, Inc. (Request for Judicial Notice, Exh. A, ECF No. 6-1.)
Extrapolating these figures across a class of "hundreds, if not thousands of individuals" easily
exceeds the mere $5,000,000 required to satisfy CAFA. Because the Court finds that the amount
in controversy requirement has been met, it DENIES Plaintiffs' request to remand this action to
state court.

///
                                           Page 6 of    7
                           UNITED STATES DISTRICT COURT                 Priority
                          CENTRAL DISTRICT OF CALIFORNIA                Send
                                                                        Enter
                                                                        Closed
                                CIVIL MINUTES - GENERAL                 JS-5/JS-6
                                                                        Scan Only



CASE NO.: CV 18-08220 SJO (E)                       DATE: January 9, 2019


V.    RULING

For the foregoing reasons, Plaintiffs' Motion for Remand is DENIED.

IT IS SO ORDERED.




                                        Page 7 of    7
